In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐3466 
PATRICK J. HALPERIN, 
                                                   Plaintiff‐Appellant, 
 

                                   v. 

THOMAS C. HALPERIN, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 10 C 4104 — Matthew F. Kennelly, Judge. 
                      ____________________ 

       ARGUED APRIL 3, 2014 — DECIDED APRIL 24, 2014 
                 ____________________ 

    Before POSNER, FLAUM, and ROVNER, Circuit Judges. 
    POSNER,  Circuit  Judge.  This  is  a  diversity  suit  for  fraud 
(the governing substantive law being that of Illinois) arising 
out  of  a  falling‐out  between  two  brothers,  Patrick  and  Tho‐
mas Halperin. Each owned one‐third of the common stock of 
Commercial Light Company. A third brother, Daniel, owned 
the other third; he is not a party to the suit. 
2                                                       No. 12‐3466 


    Commercial  Light  was  a  substantial  family‐owned  elec‐
trical  contractor,  founded  by  the  brothers’  grandfather,  that 
has installed major lighting systems in Chicago, such as the 
lighting  systems  of  the  John  Hancock  Center  and  Wrigley 
Field. The company still exists but is no longer owned by the 
family, having been sold in 2008. 
   Between  1982  and  the  sale  of  the  company,  Thomas 
Halperin  was  the  CEO, board  chairman,  and president. His 
principal  subordinates  were  the  company’s  treasurer,  Mi‐
chael  Sorden,  and its executive vice‐president, Scott Morris. 
(We’ll  refer  to  Halperin,  Sorden,  and  Morris  as  “the  offi‐
cers.”)  The  board  of  directors  had  only  two  members:  Tho‐
mas  and  a  lawyer  who  provided  legal  services  to  the  com‐
pany. Patrick and Daniel had their own careers, and took no 
part in the company’s management. 
    The  suit  charges  that  when  Morris  became  executive 
vice‐president  in  1992,  he,  with  Thomas’s  approval,  started 
jacking up the salaries and bonuses paid to himself, Sorden, 
and Thomas. As a result, the compensation of the three offi‐
cers  soared,  totaling  $22  million  between  1993  and  2000. 
Here is the year by year and total compensation of the three, 
both separately and collectively: 
     
               Thomas         Scott       Michael 
                                                           Total  
               Halperin       Morris      Sorden 
4/1/93 – 
                 $330,471     $256,051      $166,398       $752,920 
3/31/94 
4/1/94 – 
                 $322,025     $316,992      $189,379       $828,396 
3/31/95 
No. 12‐3466                                                        3 


               Thomas        Scott        Michael 
                                                         Total  
               Halperin      Morris       Sorden 
4/1/95 – 
                 $306,031    $219,529      $199,836      $725,396 
3/31/96 
4/1/96 – 
                 $917,001  $1,577,417      $697,740  $3,192,158 
3/31/97 
4/1/97 – 
               $1,247,249    $655,367      $344,384  $2,247,000 
3/31/98 
4/1/98 – 
                 $738,908  $1,137,944      $547,259  $2,424,111 
3/31/99 
4/1/99 – 
               $1,042,585    $718,726      $364,284  $2,125,595 
3/31/00 
4/1/00 – 
               $3,593,270  $4,317,178    $1,892,982  $9,803,430 
3/31/01 
Total (8 
               $8,497,540  $9,199,204    $4,402,262  $22,099,006 
years) 

     
    The  suit  charges  that  the  company  fraudulently  repre‐
sented to Patrick and Daniel that the executives’ compensa‐
tion  was  approved  by  the  board  of  directors,  when  in  fact 
the  lawyer  who  was  the  only  member  of  the  board  besides 
Thomas  rubber‐stamped  Thomas’s  compensation  decisions. 
The only information about compensation that Thomas dis‐
closed to his brothers was a line in the company’s annual fi‐
nancial  statement  that  listed  total  executive  compensation; 
there was no indication of how much each executive had re‐
ceived  or  even  how  many  executives  there  were.  The  suit 
also  accuses  Thomas  of  having  disobeyed  the  firm’s  audi‐
4                                                      No. 12‐3466 


tors, who had told him that he had a duty to inform Patrick 
of the compensation that the company was paying Thomas. 
     The suit claims that the payment of excessive compensa‐
tion, and the concealment from Patrick, a shareholder, of the 
amount of compensation received by the three officers, were 
breaches  of  the  fiduciary  obligation  that  under  Illinois  law 
Thomas, as the company’s board chairman  and CEO, owed 
to  Patrick  and  Daniel,  the  other  two  shareholders  of  this 
closely held corporation. Kovac v. Barron, 2014 WL 897041, at 
*11 (Ill. App. March 7, 2014); Rexford Rand Corp. v. Ancel, 58 
F.3d  1215,  1218–19  (7th  Cir.  1995)  (Illinois  law);  see  also 
Donahue  v.  Rodd  Electrotype  Co.  of  New  England,  Inc.,  328 
N.E.2d  505,  515  (Mass.  1975);  Meinhard  v.  Salmon,  164  N.E. 
545, 546 (N.Y. 1928) (Cardozo, C.J.); Frank H. Easterbrook & 
Daniel  R.  Fischel,  “Close  Corporations  and  Agency  Costs,” 
38 Stanford L. Rev. 271, 278, 291 (1986). True, much of the ex‐
cess went not to Thomas but to Morris and Sorden—indeed 
in  several  years  Morris’s  compensation  exceeded  Thomas’s. 
But  any  excessive  compensation,  however  distributed 
among the recipients, that was enabled by a breach of fidu‐
ciary duty by Thomas deprived Patrick of compensation that 
he might have received as a one‐third owner. 
    The evidence that the  compensation of the three officers 
was excessive is somewhat scanty. It seems possible that the 
excessive‐seeming  compensation  was  either  reasonable  in 
light of the contributions that the officers made to the profit‐
ability of the company, or was, as in many closely held com‐
panies,  a  substitute  for  dividends.  The  shareholder‐
managers  of  such  companies  often  prefer  salaries  to  divi‐
dends  to  avoid  double  taxation:  “a  dollar  of  net  income  re‐
turned to the owner as a dividend is taxed twice, first as in‐
No. 12‐3466                                                            5 


come to the corporation and again as income to the individ‐
ual.  To  minimize  the  pain  of  double  taxation,  corporations 
… rationally find ways to provide returns for their owners in 
the  form  of  compensation  and  perquisites.”  Reis  v.  Hazelett 
Strip‐Casting Corp., 28 A.3d 442, 471 (Del. Ch. 2011). 
     But  the  jury  didn’t  have  to  find  that  the  compensation 
was excessive in order to find a breach of fiduciary duty. The 
shenanigans  noted  earlier  whereby  Thomas  concealed  from 
Patrick the largesse that Thomas was awarding himself and 
the  two  officers  was  a  breach  of  his  fiduciary  duty  to  his 
brothers as shareholders. And while it might seem that, even 
so, there would be no damages unless the largesse were ex‐
cessive,  Illinois  allows  as  a  remedy  for  breach  of  fiduciary 
duty  a  forfeiture  to  the  victim  of  the  breach  (Patrick)  of  all 
the  fiduciary’s  earnings  during  the  period  of  breach.  In  re 
Marriage of Pagano, 607 N.E.2d 1242, 1249–50 (Ill. 1992); Levy 
v.  Markal  Sales  Corp.,  643  N.E.2d  1206,  1219–20  (Ill.  App. 
1994); Gross v. Town of Cicero, 619 F.3d 697, 712 (7th Cir. 2010) 
(Illinois  law).  (The  third  brother,  Daniel,  was  a  victim  too, 
but as we said he is not a party.) 
     We  needn’t  burrow  deeper  into  the  merits  of  Patrick’s 
claim; for while the jury agreed that Thomas had breached a 
fiduciary  duty  to  Patrick,  its  verdict  was  for  Thomas,  be‐
cause  it  accepted  his  defense  that  Patrick  had  waited  too 
long  to  sue.  The  applicable  Illinois  statute  of  limitations  is 
five  years.  735  ILCS  5/13‐205;  see  Armstrong  v.  Guigler,  673 
N.E.2d 290, 296–97 (Ill. 1996); Havoco of America, Ltd. v. Sumi‐
tomo Corp. of America, 971 F.2d 1332,  1336–37  (7th  Cir.  1992) 
(Illinois  law).  Patrick  had  sold  all  his  stock  in  Commercial 
Light Company in 2000, after which Thomas had no fiduci‐
ary duty to him. But Patrick didn’t file suit until 2010, more 
6                                                        No. 12‐3466 


than five years after Thomas’s alleged breach of his fiduciary 
duty  had  ended.  Patrick  claims,  however,  not  to  have  dis‐
covered  the  breach  until  2008,  and  he  filed  suit  only  two 
years after that. 
    The statute of limitations does not begin to run until the 
wronged  “person  knows  or  reasonably  should  know  of  his 
injury  and  also  knows  or  reasonably  should  know  that  it 
was wrongfully caused. At that point the burden is upon the 
injured  person  to  inquire  further  as  to  the  existence  of  a 
cause of action.” Witherell v. Weimer, 421 N.E.2d 869, 874 (Ill. 
1981). This is a version of the well known “discovery rule” of 
when a statute of limitations begins to run. 
    Thomas  presented  evidence  that  Patrick,  a  former  CEO 
with two doctoral degrees, should have discovered the fraud 
more  than  five  years  before  2010.  Maybe  so;  but  there  is 
more  to  the  statute  of  limitations  than  the  discovery  rule. 
The more is that “if a person liable to an action fraudulently 
conceals the cause of such action,” the statute of limitations 
doesn’t begin to run until the plaintiff “discovers that he or 
she has such cause of action.” 735 ILCS 5/13‐215. And if the 
defendant  is  a  fiduciary  of  the  plaintiff,  as  Thomas  was  of 
Patrick, then even “mere silence on [the defendant’s] part as 
to a cause of action, the facts giving rise to which it was his 
duty to disclose, amounts to a fraudulent concealment.” Chi‐
cago  Park  District  v.  Kenroy,  Inc.,  402  N.E.2d  181,  185  (Ill. 
1980);  see  also  DeLuna  v.  Burciaga,  857  N.E.2d  229,  246  (Ill. 
2006). 
   Because  the  applicability  of  the  statute  of  limitations 
turned on contested facts in this case, the issue was properly 
submitted to  the  jury, Begolli v. Home Depot U.S.A.,  Inc., 701 
F.3d  1158,  1159–60  (7th  Cir.  2012);  Aebischer  v.  Stryker Corp., 
No. 12‐3466                                                          7 


535 F.3d 732, 734 (7th Cir. 2008); Fowler v. Land Management 
Groupe, Inc., 978 F.2d 158, 162 (4th Cir. 1992); Riddell v. Riddell 
Washington  Corp.,  866  F.2d  1480,  1484  (D.C.  Cir.  1989);  cf. 
Witherell  v.  Weimer,  supra,  421  N.E.2d  at  874—and  the  jury 
determined that the suit was indeed time‐barred. Patrick ar‐
gues  that  the  jury  based  that  determination  on  an  incorrect 
instruction  given  by  the  judge:  that  the  five‐year  statute  of 
limitations would not run “during any period in which Pat‐
rick proves by a preponderance of the evidence that Thomas 
concealed  his  wrongdoing  from  Patrick.  Under  the  law, 
Thomas owed Patrick, as a Commercial Light stockholder, a 
fiduciary  duty  to  disclose  material  facts  concerning  the  op‐
eration and management of Commercial Light. For this rea‐
son, any failure by Thomas to disclose facts that he was un‐
der  a  duty  to  disclose  amounts  to  concealment.  In  this  re‐
gard, Patrick was not required to scrutinize Thomas for mis‐
conduct, unless there was a prior indication of wrongdoing.” 
    Patrick objects to the sentence: “Thomas owed Patrick, as 
a Commercial Light stockholder, a fiduciary duty to disclose 
material facts concerning the operation and management of 
Commercial  Light.”  Patrick  wanted  (but  the  judge  refused) 
to  substitute  the  following:  “Thomas  was  required  to  dis‐
close  all  material  facts  concerning  the  extent  of  Patrick‘s 
claim  against  him.”  Patrick  defends  his  proposed  but  re‐
jected  substitute  instruction  primarily  on  Wisniewski  v.  Dio‐
cese of Belleville, 943 N.E.2d 43 (Ill. App. 2011), a case involv‐
ing  alleged  concealment  by  a  Catholic  diocese  of  sexual 
abuse  by  a  priest,  where  an  instruction  very  similar  to  the 
one  that  Patrick  wanted  the  judge  to  substitute  in  this  case 
was  indeed  given.  The  instruction,  which  required  the  de‐
fendant  “to  disclose  all  material  facts  concerning  the  exis‐
tence  of  plaintiff’s  cause  of  action  against  the  defendant,” 
8                                                        No. 12‐3466 


was held on appeal to have been proper. For remember the 
“mere  silence”  language  of  Chicago  Park  District  v.  Kenroy, 
supra.  A  fiduciary  has  a  duty  to  inform  his  beneficiary  of 
facts  material  to  the  fiduciary  relationship,  such  as,  in  the 
case  of  a  trustee,  the  amount  of  money  held  in  the  trust.  A 
failure to comply with  the  duty to  inform  that  prevents the 
beneficiary  from  learning  something  the  fiduciary  is  duty‐
bound to communicate to him (such as that the fiduciary is 
stealing  from  him!)  is  concealment,  and  is  fraudulent  be‐
cause it is taking advantage of the beneficiary’s dependence 
on the fiduciary. 
    The duty of disclosure is of course limited to facts mate‐
rial to the alleged breach of fiduciary duty. Thomas was not 
required  to  give  his  brothers  a  running  commentary  on  his 
personal life. The only facts material to the breach were facts 
relating  to  the  operation  and  management  of  Commercial 
Light Company. Thomas and his two principal subordinates 
were  the  management  of  Commercial  Light  Company,  and 
controlled  the  company’s  operation,  so  his  concealment  of 
the officers’ compensation from the other shareholders was a 
breach of a fiduciary duty that he owed them. 
     But  this  means  that  the  judge’s  instruction  and  Patrick’s 
proposed instruction were substantively the same. The only 
real difference was that Patrick’s—“Thomas was required to 
disclose  all  material  facts  concerning  the  extent  of  Patrick’s 
claim against him”—was confusing, because of the ambigu‐
ity  of  the  word  “claim.”  Did  that  word  in  context  mean  his 
suit,  and  did  “extent”  refer  to  the  size  of  the  claim,  which 
Thomas could hardly be expected to know until the suit was 
filed?  What  Patrick’s  lawyer  seems  to  have  been  trying  to 
say in the proposed instruction was not that Thomas should 
No. 12‐3466                                                           9 


be credited with prevision, but that he should have disclosed 
to  Patrick  during  the  fraud  period  all  facts  relating  to  the 
compensation  of  Thomas  and  the  other  two  senior  officers 
that Patrick as a shareholder was entitled to know. After all, 
Patrick and the third brother, Daniel, between them owning 
two‐thirds of the company’s stock, could have fired Thomas 
if they thought he was being greedy. Patrick’s proposed in‐
struction did not refer to the management or operation of the 
company,  however—but  the  judge’s  did,  and  so  gave  Pat‐
rick’s  lawyer  all  the  room  he  needed  to  be  able  to  argue  to 
the jury that the three officers’ compensation was a material 
fact  concerning  the  operation  and  management  of  the  com‐
pany.  In  arguing  that  Patrick’s  claim  had  been  timely,  the 
lawyer  pointed  out  that  Thomas  hadn’t  disclosed  the  indi‐
vidual compensation amounts to Patrick until 2008. 
    The  jury  rejected  the  argument,  in  all  likelihood  deter‐
mining  that  Patrick  should  have  discovered  the  breach  of 
fiduciary  duty  (remember  that  the  jury  determined  that 
there  was  a  breach)  and  sued  by  2005  (really  should  have 
discovered  it  much  earlier,  since  Patrick  claims  that  the 
breach  began  in  1993).  He  had  received  the  company’s  an‐
nual financial reports throughout the entire period, and they 
disclosed  not  only  total  executive  compensation  (that  is,  in‐
cluding  but  not  limited  to  the  compensation  paid  the  three 
officers), but also total revenue and operating expenses and 
net  profit.  The  financial  statement  for  1997,  for  example, 
showed executive compensation of more than $3.5 million—
almost  40  percent  of  the  $9.1  million  in  total  operating  ex‐
penditures  of  the  company—which  seems  high  for  a  com‐
pany that reported net income of only $365,000 on total reve‐
nue that year of $31 million. Highly educated and with busi‐
ness experience, Patrick knows what a board of directors is. 
10                                                      No. 12‐3466 


He could have demanded copies of the minutes of the direc‐
tors’  meetings.  The  meetings  themselves  were  a  farce,  but 
the  minutes  contain  a  good  deal  of  financial  information—
including detailed compensation figures for Thomas and the 
other executives. 
    But  if  as  we’re  surmising  the  jury  just  thought  that  Pat‐
rick  should  have  discovered  Thomas’s  breach  of  fiduciary 
duty  within  the  five‐year  limitations  period,  and  that  was 
the  basis  of  the  jury’s  verdict,  the  verdict  was  wrong. 
“Should have discovered” is what starts the statute of limita‐
tions running; fraudulent concealment stops it—and a fidu‐
ciary’s silence regarding facts material to a breach of fiduci‐
ary duty is a form of fraudulent concealment. But the appeal 
challenges  not  the  verdict’s  correctness  but  only  the  refusal 
to substitute Patrick’s instruction for the judge’s instruction. 
And  that  was  not  an  error.  The  judgment  is  therefore  af‐
firmed.